Title: Thomas Jefferson to Joseph Dougherty, 25 December 1812
From: Jefferson, Thomas
To: Dougherty, Joseph


          Dear Joseph Monticello Dec. 25. 12.
          On my return, after an absence of 5. or 6. weeks in Bedford, I find here your letter of Nov. 13. being still engaged in considerable mill works, Et roads Etc. I have occasion for the blowing of a great deal of rock, and get my supplies of gunpowder from Mr Dupont’s powder mills at Wilmington. this has been the subject of my remittances to him. the Merino fever has so entirely subsided in this part of the country that the farmers now will not accept of them, because they produce less wool, & less suitable for the coarse manufactures they want, than the sheep they possess, and there is no market for the wool in this state. I hope that the convenience of the Wilmington & Philadelphia markets to your neighborhood will have prevented the depression we experience, & by keeping up the demand, have rendered your undertakings profitable.  mr Randolph is well, as is all my family. I hope yours is in the same state being ever truly and affectionately their & your
          friend and well wisherTh: Jefferson
        